Citation Nr: 1046564	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-06 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for left elbow arthritis.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran had active military service from December 1981 to May 
2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision the RO declined to grant the Veteran's 
petition to reopen a claim for service connection for left elbow 
arthritis, on the basis that new and material evidence had not 
been received.  In a September 2009 decision, the Board reopened 
the claim and remanded the case to the RO for further development 
of the reopened claim. 

In a statement received in October 2010 the Veteran raised 
a claim of entitlement to a disability rating in excess of 
10 percent for mechanical low back strain.  The issue of 
entitlement to a disability rating in excess of 10 percent 
for mechanical low back strain being referred has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served on active duty from December 1981 to May 
2002. 

2.  On October 28, 2010, prior to the promulgation of a decision 
in the appeal of the claim for service connection for left elbow 
arthritis, the Board received notification from the appellant 
that he requested a withdrawal of this appeal.
 



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant in the appeal of the claim for service connection for 
left elbow arthritis, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204. 

In a written submission received at the Board on October 28, 
2010, the appellant withdrew the appeal of the claim for service 
connection for left elbow arthritis.  Therefore, no allegations 
of errors of fact or law remain for appellate consideration on 
this appeal.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


